Citation Nr: 0517551	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  04-15 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 





INTRODUCTION

The veteran served on active duty in the U.S. Air Force from 
September 1951 to September 1955.  He also had Air Force 
National Guard and Reserves service in the late 1950s.     

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
sensorineural hearing loss.  Appeal to the Board was 
perfected.  

The veteran declined to testify before a Veterans Law Judge 
of the Board.  See VA Form 9.

On June 16, 2005, the Board denied the veteran's motion to 
advance his appeal on the Board's docket.


FINDINGS OF FACT

1.  Service medical records do not document any sensorineural 
hearing problems during active duty.

2.  There is no competent medical evidence of record linking 
current sensorineural hearing loss to active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral 
sensorineural hearing loss are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2004).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection - Hearing Loss

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service 
or, if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Essentially, service 
connection requires evidence of: (1) a current disability; 
(2) some injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See 
38 C.F.R. § 3.303 (2004).  Service connection also is allowed 
for any disease diagnosed after discharge if evidence shows 
that it was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  Service connection for sensorineural hearing loss 
also may be granted on a presumptive basis, with evidence of 
manifestation thereof to a compensable degree within one year 
after discharge from active duty.  38 C.F.R. §§ 3.307, 3.309 
(2004).   

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Also, with respect to sensorineural hearing loss, VA 
regulations require evidence of hearing loss consistent with 
38 C.F.R. § 3.385 criteria for a claimant to be deemed to 
have a hearing loss "disability."  Under 38 C.F.R. § 3.385, 
sensorineural hearing loss is a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
(controlled speech discrimination test) are less than 94 
percent.  The severity of service-connected hearing 
impairment is evaluated consistent with 38 C.F.R. § 4.85, 
Tables VI, VIA, VII (Diagnostic Code 6100), and § 4.86 
(2004).  

Here, the veteran's contention seems to be that he was 
exposed to loud noises in the form of jet engine and/or large 
aircraft noises either during active service between 1951 and 
1955 and during National Guard service thereafter.  See 
statement submitted with VA Form 9.  The Board acknowledges 
that the veteran served on active duty in the U.S. Air Force, 
and also had Air Force National Guard and Reserves service 
thereafter.  Moreover, the veteran's DD Form 214 indicates 
that the civilian equivalent of the veteran's military 
occupational specialty (MOS) is "radio repairman."  At this 
juncture, the Board is inclined to find the veteran's lay 
statement as to exposure to aircraft noises during active 
service plausible.  Also, while an MOS equivalent to "radio 
repairman" does not, in and of itself, prove noise exposure, 
it is plausible that a serviceman with such an MOS could have 
been required to physically be in, or at least in the 
vicinity of, aircraft.    

However, as explained above, pertinent law and regulations 
require that a veteran have a hearing loss "disability" 
consistent with 38 C.F.R. § 3.385.  And, it must be shown 
that this disability is related to active service.  38 C.F.R. 
§ 3.303.  Generally, such link between service and the 
claimed disability must be medical (e.g., in the form of a 
medical professional's opinion), although lay evidence could 
support a finding of continuity of pertinent symptomatology 
where chronicity of a hearing loss impairment is not shown to 
have been documented in service or where it is not shown to 
be chronic.  See 38 C.F.R. § 3.303(b); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992) (Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of, or may be readily 
recognized by, lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.).  It has been 
held that, where the issue involves medical causation, 
competent medical evidence is required to support the claim.  
See, e.g., Caluza v. Brown, 7 Vet. App. 498 (1995); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  
  
Here, the record includes the veteran's service medical 
records, which do not document sensorineural hearing loss 
during active service between 1951 and 1955.  It is noted 
that the veteran's enlistment and separation medical 
examination reports, dated September 1951 and September 1955, 
respectively, do not document hearing impairment at all.  On 
the contrary, they indicate that hearing acuity was "15/15" 
bilaterally upon enlistment and discharge.  Moreover, even 
three years after discharge, the veteran's hearing acuity was 
documented as "15/15" bilaterally.  See October 1958 
medical examination report, apparently completed for re-
enlistment purposes.  

Moreover, although less important for the purposes of this 
claim than the lack of any documentation of hearing 
impairment during service, it is not even clear based upon 
the post-service record whether the veteran's current hearing 
loss is such that it is a "disability" measured in terms of 
specific numerical auditory threshold figures and/or Maryland 
CNC Test results consistent with 38 C.F.R. § 3.385.  The 
evidence of record does indicate that the veteran was fitted 
with hearing aids in October 1990 (see November 2003 record 
of Otolaryngology Associates, Ltd.), which itself would 
suggest that the veteran does have diminished hearing acuity 
significant enough to warrant use of hearing aids.  Even so, 
the bottom line is that hearing loss is not documented 
anywhere in the service medical records or even in an 
examination report dated three years after conclusion of 
active service, and nothing in the post-service record - 
other than the veteran's lay opinion - indicates that hearing 
loss is attributable to service.  As such, the record does 
not sufficiently support service connection for hearing loss 
on a direct basis.     

In the alternative, service connection for hearing loss could 
be established on a presumptive basis with evidence of 
manifestation of hearing loss to a compensable degree within 
one year after discharge from service.  38 C.F.R. §§ 3.307, 
3.309.  Again, for the purposes of this analysis, the Board 
is inclined to presume the plausibility of the veteran's 
statement that he had noise exposure in service.  However, 
based upon the current record, the earliest evidence of 
hearing loss is the record from Otolaryngology Associates, 
Ltd. documenting the fitting of hearing aids in October 1990.  
This is three and one-half decades after conclusion of active 
service.  As such, the record does not support presumptive 
service connection.     
 
Based upon all of the foregoing, the Board must conclude that 
the preponderance of the evidence is against the claim.  
Therefore, it does not apply the 
benefit-of-reasonable doubt rule.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a November 2003 letter sent to 
the veteran in advance of issuance of the February 2004 
letter giving rise to this appeal, the RO notified the 
veteran of the basic elements of a service connection claim, 
including presumptive service connection principles, and 
informed him that, if he provides information about the 
sources of evidence or information pertinent to the elements 
of the claim (including private medical records, employment 
records, records from other federal agencies), VA would make 
reasonable efforts to obtain the records from the sources 
identified.  The letter also informed him that he ultimately 
is responsible for substantiating his claim even though the 
law requires VA assistance in claim substantiation, and that 
he can submit any relevant evidence on his own.  It also 
informed him that a VA medical examination might be provided 
if it is determined to be warranted.  With respect to the 
fourth element of a valid VCAA notice, the Statement of the 
Case (SOC) notified the veteran of 38 C.F.R. § 3.159, which 
includes a provision that he may submit any pertinent 
evidence in his possession.  The Board finds that, 
notwithstanding the inclusion of 38 C.F.R. § 3.159 in the 
SOC, the November 2003 letter arguably was thorough enough in 
asking for various types of evidence pertinent to the hearing 
loss claim and in informing the veteran of the elements of 
the claim such that the veteran effectively had notice of the 
fourth element even before the issuance of the SOC.      

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in service connection, and was on notice throughout 
the appeal through the rating decision, SOC, and VCAA letter 
why the claim remains denied.  He was told about what he must 
do to substantiate his claim and what VA must do to assist 
him in claim development consistent with VCAA.
  
The Board acknowledges that VCAA notification arguably was 
not accomplished as to all four elements before the issuance 
of the rating decision giving rise to this appeal, if viewed 
from a perspective that citation of 38 C.F.R. § 3.159 in an 
SOC is insufficient for the purposes of notice of the 
"fourth element."  The November 2003 letter did not 
literally ask the veteran, "submit any relevant evidence in 
your possession," or something to that effect.  This would 
constitute, at most, a technical, non-prejudicial defect.  
The veteran was given full notice during the appeal period, 
including notice of his right to submit any evidence himself 
or ask VA for help in obtaining evidence to support his 
claim.  He submitted statements indicating where he received 
pertinent treatment (primarily at a VA facility), and the 
record amply reflects appropriate follow-up action on VA's 
part to obtain such records; his private medical records also 
are in the claims folder.



VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the RO 
obtained the veteran's service medical records and post-
service medical records, and associated them with the claims 
folder.  The veteran was given an opportunity to testify in 
connection with this claim, but declined to exercise his 
right to do so.  He did not report the existence of pertinent 
records in the custody of government agencies or employers.  
The Board finds that the duty to assist was met; nothing in 
the record indicates that relevant evidence exists, but is 
not included in the record due to inaction of VA inconsistent 
with the duty to assist.        


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


